DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 03/30/22.
	The reply filed 03/30/22 affects the application 16/650,071 as follows:
1.    Claims 1-5, 7-14, 16, 19 have been amended. Claims 6, 17, 18, 20 have been canceled. New claims 28-31 have been added. Applicant’s amendments have overcome the rejections made under 35 U.S.C. 102(a)(1). However, new ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.                              
2.     The responsive is contained herein below.
Claims 1-5, 7-16, 19, 21, 28-31 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 19 is indefinite since this claim depends on canceled claim 17.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 8-10, 12, 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Napoli (US 20010041671 A1; of record) in view of Karolchyk et al. (US 20170112936 A1).
Claim 1 is drawn to a pharmaceutical composition for topical administration to
an eye, the composition comprising: a. mycophenolic acid or a pharmaceutically acceptable salt thereof, and optionally a corticosteroid, albumin, plasma, platelet-rich plasma, serum, or a pharmaceutically acceptable salt thereof; b. a lubricating agent selected from the group consisting of glycerol, polyvinyl pyrrolidone, sorbitol, polyethylene glycol, hydroxypropylmethyl cellulose, carboxy propylmethyl cellulose, and polyvinyl acetate;
c. a glycosaminoglycan; and d. a pharmaceutically acceptable carrier.
Napoli discloses Applicant’s composition comprising cyclosporine (also named cyclosporin A and cyclosporin), sorbitol, hyaluronic acid (sodium hyaluronate - a glycosaminoglycan) and a carrier comprising de-ionized water (purified water) (see page 3, Table 1 para [0048]). It should be noted that Applicant’s Napoli indicates that the hyaluronic acid contained in the formulation can be in acid form or its salt form as sodium hyaluronate (i.e.; acid form or salt form it is hyaluronic acid) (see page 2, [0036] and [0032]). Also, it should be noted that the Examiner has interpreted hyaluronic acid as including its acid and salt form such as sodium hyaluronate.  Also, it should be noted that the Examiner considers purified water as including de-ionized water especially since deionized (DI) water is water that has been treated or purified to remove all ions which means all of the dissolved mineral salts and purified water is also water in which impurities (including any dissolved mineral salts) are removed. Furthermore, Napoli discloses that the formulation according to the present invention preferably comprises 0.02 to 2% by weight of cyclosporin, 0.01 to 2% by weight of hyaluronic acid or one of its salts, and 0.5 to 40% by weight of polysorbate 80, based on the formulation's total weight (see page 2, [0032]). Also, Napoli discloses that in a particularly preferred embodiment, the composition comprises 0.2% by weight of cyclosporin A, 0.1% by weight of hyaluronic acid and 5% by weight of polysorbate 80, based on the formulation's total weight (see page 2, [0041]).  In addition, Napoli discloses the use of glycerol in his composition (see Table 2, [0061]; see also page 6, [0107]). 
In addition, Napoli discloses that his composition can be used to treat dry-eye syndrome (see page 2, [0045]; see also claim 19).
The difference between Applicant’s claimed composition and the composition taught by Napoli is that Napoli do not disclose that their composition also comprising mycophenolic acid or a pharmaceutically acceptable salt thereof.    
Karolchyk et al. disclose pharmaceutical compositions comprising a therapeutically effective quantity of an active component and a quantity of a sterile gel, and methods for fabricating the compositions and using them for ophthalmic applications (see abstract).
Furthermore, Karolchyk et al. disclose their composition can comprise immunosuppressants which may be used as medicament(s) for dry eye syndrome, and that such immunosuppressants suitable for treating dry eye syndrome include tacrolimus, cyclosporine, mycophenolate, mycophenolic acid, and combinations thereof, and may be between about 0.01 mg/mL and about 50.0 mg/mL, such as between about 0.1 mg/mL and about 30.0 mg/mL, for example, about 20.0 mg/mL (see page 4, [0078]). Also, Karolchyk et al. disclose that corticosteroid(s) including triamcinolone, betamethasone, dexamethasone fluorometholone, fluocinolone, prednisone, prednisolone, hydrocortisone and combinations thereof can be used in their ophthalmological compositions, and may be between about 0.01 mg/mL and about 50.0 mg/mL, such as between about 0.1 mg/mL and about 40.0 mg/mL, for example, about 25.0 mg/mL (see page 4, [0079]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Napoli and Karolchyk et al. to prepare Napoli’s composition that comprises cyclosporine, a lubricating agent such as sorbitol, the glycosaminoglycan, hyaluronic acid and a carrier comprising de-ionized water (purified water) as taught by Napoli and to include the immunosuppressant, mycophenolic acid or a pharmaceutically acceptable salt thereof in the composition since it has the same utility of treating dry-eye syndrome as taught by Karolchyk et al. and also based on factors such as the severity of the dry-eye syndrome or disease, in order to use the composition as a topical ophthalmic formulation to treat said dry eye syndrome in a subject or patient by topically administering it in the eyes of said subject or patient, and also such as to solubilize the cyclosporine while improving the bioavailability of the formulation in the conjunctiva, cornea, and lachrymal gland and eye tolerance of the formulation when this formulation is administered topically in the eyes.
One having ordinary skill in the art would have been motivated in view of Napoli and Karolchyk et al. to prepare Napoli’s composition that comprises cyclosporine, a lubricating agent such as sorbitol, the glycosaminoglycan, hyaluronic acid and a carrier comprising de-ionized water (purified water) as taught by Napoli and to include the immunosuppressant, mycophenolic acid or a pharmaceutically acceptable salt thereof in the composition since it has the same utility of treating dry-eye syndrome as taught by Karolchyk et al. and also based on factors such as the severity of the dry-eye syndrome or disease, in order to use the composition as a topical ophthalmic formulation to treat said dry eye syndrome in a subject or patient by topically administering it in the eyes of said subject or patient, and also such as to solubilize the cyclosporine while improving the bioavailability of the formulation in the conjunctiva, cornea, and lachrymal gland and eye tolerance of the formulation when this formulation is administered topically in the eyes.
It should be noted that it is obvious to use a corticosteroid such as betamethasone triamcinolone, dexamethasone fluorometholone, prednisone and/or prednisolone in the composition as taught by Karolchyk et al. Also, it should be noted that it is obvious to use glycerol in the composition as taught by Napoli and in which glycerol is of the w/w% or % by weight as disclosed or suggested by Napoli such as 2.00 % (see Table 2, [0061]). Also, it is obvious to prepare Napoli’s composition in which the concentration or %w/w of the third compound, hyaluronic acid (sodium hyaluronate) is as that disclosed or suggested by Napoli such as 0.10 or 0.20 (see Table 1 showing the hyaluronate at 0.05-0.2 percent).
It should be noted that it is obvious to package the composition as eye drops as to effectively store, preserve, transport, distribute and dispense it appropriately for its designated or intended use and specific us as eye drops such as for treating dry eye syndrome, especially since the prior art disclose or suggest that the composition can be prepared or used as eye drops.
Also, it should be noted that a kit or a package is all deemed obvious since they are all within the knowledge and conventional skills of pharmacologist to conveniently assist the user and prescriber for easy dispensary of the medication. Thus, the package does not add to the patentability of the composition claimed.

Claims 2, 5, 13, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Napoli and Karolchyk et al. as applied in claim 1 above, and further in view of Peyman (US 20050063996 A1; of record).
Claim 2 is drawn to the pharmaceutical composition of claim 1, further comprising at least one fourth compound selected from the group consisting of dextran sulfate, NaCl,
dextrose, and sucrose.
The difference between Applicant’s claimed composition and the composition taught by Napoli and Karolchyk et al. is that Napoli and Karolchyk et al. do not specifically disclose that the composition further comprises the compound dextrose. 
Peyman discloses a pharmaceutical composition (abstract, ocular solutions) comprising: (a) at least two compounds in which the composition or solution contains a concentration in the range from about 1 to about 200 µg/ml of a macrolide antibiotic and mycophenolic acid of said at least two compounds (see page 1, [0005]). Furthermore, Peyman discloses that the addition of these agents, either alone or in combination, to invasively administered ocular solutions according to the invention provides beneficial anti-inflammatory, anti-proliferative, anti-cell migration, antimicrobial, and antifungal properties (see page 4, [0044]). Also, Peyman discloses that the macrolide and/or mycophenolic acid can be added to a commercially available ocular solution, or can be formulated with an ocular solution, and that the macrolide antibiotic can be or include tacrolimus, cyclosporine, sirolimus and everolimus (page 1, [0006]).  In addition, Peyman discloses that the inventive composition may be used in a solution like a balanced salt solution) (see page 2, [0016]).
Furthermore, Peyman discloses that their composition or solution which comprises their macrolide antibiotics such as tacrolimus, Cyclosporin A, sirolimus, ascomycin, and everolimus can contain or be diluted with a solution of NaCl or dextrose before use (see page 3, [0033]).
Also, Peyman discloses or suggests that ocular solutions can be for introduction into the eye and/or topical application (see page 1, [0004]).  Also, Peyman discloses that their composition may also be one that is used topically, and thus encompasses eye drops, eye wash solutions, and contact lens solutions, that it may be used in over the counter (OTC) ocular solutions for topical application, for example, in ocular solutions such as artificial tears or lubricants (see page 2, [0014]). This implies or suggest that the composition can contains lubricants or a lubricating agent. In fact, Peyman discloses that conditions such as dry eye disease result in decreased external lubrication, and topical solutions such as eye drops are often used to provide relief (see page 1, [0003]). In addition, Peyman discloses that their invention provides general purpose ocular solutions in the form of eye drops, eye washes, eye irrigating solutions, volume replacement solutions, contact lens solutions, etc. that contain one or more of the above macrolide antibiotics (see page 5, [0049]). This means or implies that a carrier such as water (such as in eye washes or eye drops can be used in their composition. 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Napoli, Karolchyk et al. and Peyman to prepare Napoli’s composition that comprises cyclosporine, a lubricating agent such as sorbitol, the glycosaminoglycan, hyaluronic acid and a carrier comprising de-ionized water (purified water) as taught by Napoli and to include the immunosuppressant, mycophenolic acid or a pharmaceutically acceptable salt thereof in the composition since it has the same utility of treating dry-eye syndrome as taught by Karolchyk et al. and also based on factors such as the severity of the dry-eye syndrome or disease, and also to include NaCl or dextrose in the composition as taught by Peyman and which has the same utility of treating eyes, in order to use the composition as a topical ophthalmic formulation to treat said dry eye syndrome in a subject or patient by topically administering it in the eyes of said subject or patient, and also such as to solubilize the cyclosporine while improving the bioavailability of the formulation in the conjunctiva, cornea, and lachrymal gland and eye tolerance of the formulation when this formulation is administered topically in the eyes.
One having ordinary skill in the art would have been motivated in view of Napoli, Karolchyk et al. and Peyman to prepare Napoli’s composition that comprises cyclosporine, a lubricating agent such as sorbitol, the glycosaminoglycan, hyaluronic acid and a carrier comprising de-ionized water (purified water) as taught by Napoli and to include the immunosuppressant, mycophenolic acid or a pharmaceutically acceptable salt thereof in the composition since it has the same utility of treating dry-eye syndrome as taught by Karolchyk et al. and also based on factors such as the severity of the dry-eye syndrome or disease, and also to include NaCl or dextrose in the composition as taught by Peyman and which has the same utility of treating eyes, in order to use the composition as a topical ophthalmic formulation to treat said dry eye syndrome in a subject or patient by topically administering it in the eyes of said subject or patient, and also such as to solubilize the cyclosporine while improving the bioavailability of the formulation in the conjunctiva, cornea, and lachrymal gland and eye tolerance of the formulation when this formulation is administered topically in the eyes.
Regarding claim 13; Neither Napoli nor Karolchyk et al. further disclose a dextran sulfate. However, Peyman discloses the use of Dextran 40 (para [0047]), it would have been obvious to a person having ordinary skill in the art to also use dextran sulfate through routine experimentation as a viscosity modifier. As both Napoli and Peyman disclose the use of antibiotic in an ocular solution, it would have been obvious to a person having ordinary skill in the art to combine the formulations to include a fourth component as it provides stability (Peyman para [0047]. dextran 40 (a low molecular weight colloidal osmotic agent)) through routine experimentation.
Regarding claim 14; Napoli, Karolchyk et al. and Peyman disclose a composition of claim 2 as discussed. Neither Karolchyk et al. and Peyman specifically disclose wherein the fourth component or deturgescent agent is between 0.2 and 4 percent w/w. However, the formulations disclosed by Napoli (Table 1 and 2) and Peyman (para (0023], showing the formulation); it would have been obvious to a person having ordinary skill in the art to know that the fourth component or deturgescent agent can be in the amount specified through routine experimentation.

Claims 5, 16, 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Napoli and Karolchyk et al. as applied in claim 1 above, and further in view of Bingaman et al. (US 20060154910 A1).
The difference between Applicant’s claimed composition and the composition taught by Napoli and Karolchyk et al. is that Napoli and Karolchyk et al. do not specifically disclose 
the combination of the mycophenolic acid and betamethasone sodium phosphate, per se
Bingaman et al. disclose betamethasone sodium phosphate (Celestone Soluspan) which is a salt form of betamethasone which can be used to treat disorders of the back of the eye (see page 1, [0005]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Napoli, Karolchyk et al. and Bingaman et al. to prepare Napoli’s composition that comprises cyclosporine, a lubricating agent such as sorbitol, the glycosaminoglycan, hyaluronic acid and a carrier comprising de-ionized water (purified water) as taught by Napoli and to include the immunosuppressant, mycophenolic acid or a pharmaceutically acceptable salt thereof in the composition since it has the same utility of treating dry-eye syndrome as taught by Karolchyk et al., and to also include the corticosteroid, betamethasone which is in a salt form of  such as betamethasone sodium phosphate as taught by Bingaman et al., and also based on factors such as the severity of the dry-eye syndrome or disease, in order to use the composition as a topical ophthalmic formulation to treat said dry eye syndrome in a subject or patient by topically administering it in the eyes of said subject or patient, and also such as to solubilize the cyclosporine while improving the bioavailability of the formulation in the conjunctiva, cornea, and lachrymal gland and eye tolerance of the formulation when this formulation is administered topically in the eyes.
One having ordinary skill in the art would have been motivated in view of Napoli, Karolchyk et al. and Bingaman et al. to prepare Napoli’s composition that comprises cyclosporine, a lubricating agent such as sorbitol, the glycosaminoglycan, hyaluronic acid and a carrier comprising de-ionized water (purified water) as taught by Napoli and to include the immunosuppressant, mycophenolic acid or a pharmaceutically acceptable salt thereof in the composition since it has the same utility of treating dry-eye syndrome as taught by Karolchyk et al., and to also include the corticosteroid, betamethasone which is in a salt form of  such as betamethasone sodium phosphate as taught by Bingaman et al., and also based on factors such as the severity of the dry-eye syndrome or disease, in order to use the composition as a topical ophthalmic formulation to treat said dry eye syndrome in a subject or patient by topically administering it in the eyes of said subject or patient, and also such as to solubilize the cyclosporine while improving the bioavailability of the formulation in the conjunctiva, cornea, and lachrymal gland and eye tolerance of the formulation when this formulation is administered topically in the eyes.
It should be noted that it is obvious to package the composition as eye drops as to effectively store, preserve, transport, distribute and dispense it appropriately for its designated or intended use and specific us as eye drops such as for treating dry eye syndrome, especially since the prior art disclose or suggest that the composition can be prepared or used as eye drops.
Also, it should be noted that a kit or a package is all deemed obvious since they are all within the knowledge and conventional skills of pharmacologist to conveniently assist the user and prescriber for easy dispensary of the medication. Thus, the package does not add to the patentability of the composition claimed.

Claims 7, 19, 15, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Napoli and Karolchyk et al. as applied in claims 1 and 16 above, and further in view of Peyman et al. (WO 2017040099 A1; of record).
The difference between Applicant’s claimed composition and the composition taught by Napoli and Karolchyk et al. is that Napoli and Karolchyk et al. do not explicitly disclose concentration of the mycophenolic acid used in the same units (%w/w) as Applicant. However, Karolchyk et al. disclose that the mycophenolic acid can be of concentration of 0.01 mg/mL and about 50.0 mg/mL.
Peyman et al. disclose ophthalmic formulations including mycophenolic acid or salt thereof in an aqueous medium having a reduced level of dissolved oxygen and processes for making such formulations and using such formulations are disclosed (see abstract).  Also, Peyman et al. disclose that their composition or ophthalmic formulations can be used to treat dry eye (see pages 2-3, [0011]; see also page 12, [0043] and claim 12). Furthermore, Peyman et al. disclose the use of mycophenolic acid in amounts or concentrations of 0.1, 0.25 and 0.5 w/w%, as claimed by Applicant (see Tables on pages 15, 16, 20-21 and 24-26). Also, Peyman et al. disclose that their ophthalmic formulations can include one or more antioxidants such as sodium sulfite, sodium bisulfite, sodium metabisulfite, sodium or potassium thiosulfate, sulfur dioxide, ascorbic acid, isoascorbic acid, thioglycerol, thioglycolic acid, cysteine hydrochloride, acetylcycsteine (see page 7, [0026]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Napoli, Karolchyk et al. and Peyman et al. to prepare Napoli’s composition that comprises cyclosporine, a lubricating agent such as sorbitol, the glycosaminoglycan, hyaluronic acid and a carrier comprising de-ionized water (purified water) as taught by Napoli and to include the immunosuppressant, mycophenolic acid or a pharmaceutically acceptable salt thereof in the composition of concentration (w/w%) taught by Peyman et al. since it has the same utility of treating dry-eye syndrome as taught by Karolchyk et al. and Peyman et al., and also based on factors such as the severity of the dry-eye syndrome or disease, in order to use the composition as a topical ophthalmic formulation to treat said dry eye syndrome in a subject or patient by topically administering it in the eyes of said subject or patient, and also such as to solubilize the cyclosporine while improving the bioavailability of the formulation in the conjunctiva, cornea, and lachrymal gland and eye tolerance of the formulation when this formulation is administered topically in the eyes.
One having ordinary skill in the art would have been motivated in view of Napoli, Karolchyk et al. and Peyman et al. to prepare Napoli’s composition that comprises cyclosporine, a lubricating agent such as sorbitol, the glycosaminoglycan, hyaluronic acid and a carrier comprising de-ionized water (purified water) as taught by Napoli and to include the immunosuppressant, mycophenolic acid or a pharmaceutically acceptable salt thereof in the composition of concentration (w/w%) taught by Peyman et al. since it has the same utility of treating dry-eye syndrome as taught by Karolchyk et al. and Peyman et al., and also based on factors such as the severity of the dry-eye syndrome or disease, in order to use the composition as a topical ophthalmic formulation to treat said dry eye syndrome in a subject or patient by topically administering it in the eyes of said subject or patient, and also such as to solubilize the cyclosporine while improving the bioavailability of the formulation in the conjunctiva, cornea, and lachrymal gland and eye tolerance of the formulation when this formulation is administered topically in the eyes.
Also, it should be noted that a skilled artisan would be motivated to modify the physical parameters of the components of the composition such as amounts or concentrations of mycophenolic acid, in order to optimize the efficacy of composition such with respect to its treatment of dry eye syndrome and also to its ocular anti-inflammatory, anti-proliferative, anti-cell migration, antimicrobial, and antifungal properties

Claims 28, 31, 5, 16, 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Napoli and Karolchyk et al. as applied in claim 1 above, and further in view of Iwaki et al. (US 6180673 B1).
The difference between Applicant’s claimed composition and the composition taught by Napoli and Karolchyk et al. is that Napoli and Karolchyk et al. do not specifically disclose 
the combination of the mycophenolic acid and betamethasone sodium phosphate, per se
Iwaki et al. disclose betamethasone sodium phosphate can be used in eye drops at concentration of 0.1% (see Example, cols. 4-5).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Napoli, Karolchyk et al. and Iwaki et al. to prepare Napoli’s composition that comprises cyclosporine, a lubricating agent such as sorbitol, the glycosaminoglycan, hyaluronic acid and a carrier comprising de-ionized water (purified water) as taught by Napoli and to include the immunosuppressant, mycophenolic acid or a pharmaceutically acceptable salt thereof in the composition since it has the same utility of treating dry-eye syndrome as taught by Karolchyk et al., and to also include the corticosteroid, betamethasone sodium phosphate at a concentration or percent taught or suggested by Bingaman et al. such as 0.1 % w/w, and also based on factors such as the severity of the dry-eye syndrome or disease, in order to use the composition as a topical ophthalmic formulation to treat said dry eye syndrome in a subject or patient by topically administering it in the eyes of said subject or patient, and also such as to solubilize the cyclosporine while improving the bioavailability of the formulation in the conjunctiva, cornea, and lachrymal gland and eye tolerance of the formulation when this formulation is administered topically in the eyes.
One having ordinary skill in the art would have been motivated in view of Napoli, Karolchyk et al. and Iwaki et al. to prepare Napoli’s composition that comprises cyclosporine, a lubricating agent such as sorbitol, the glycosaminoglycan, hyaluronic acid and a carrier comprising de-ionized water (purified water) as taught by Napoli and to include the immunosuppressant, mycophenolic acid or a pharmaceutically acceptable salt thereof in the composition since it has the same utility of treating dry-eye syndrome as taught by Karolchyk et al., and to also include the corticosteroid, betamethasone sodium phosphate at a concentration or percent taught or suggested by Bingaman et al. such as 0.1 % w/w, and also based on factors such as the severity of the dry-eye syndrome or disease, in order to use the composition as a topical ophthalmic formulation to treat said dry eye syndrome in a subject or patient by topically administering it in the eyes of said subject or patient, and also such as to solubilize the cyclosporine while improving the bioavailability of the formulation in the conjunctiva, cornea, and lachrymal gland and eye tolerance of the formulation when this formulation is administered topically in the eyes.
It should be noted that it is obvious to package the composition as eye drops as to effectively store, preserve, transport, distribute and dispense it appropriately for its designated or intended use and specific us as eye drops such as for treating dry eye syndrome, especially since the prior art disclose or suggest that the composition can be prepared or used as eye drops.
Also, it should be noted that a kit or a package is all deemed obvious since they are all within the knowledge and conventional skills of pharmacologist to conveniently assist the user and prescriber for easy dispensary of the medication. Thus, the package does not add to the patentability of the composition claimed.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Napoli and Karolchyk et al. as applied in claim 1 above and further in view of Ueno (US 2003/0130301 A1; of record).
Regarding claim 11; Napoli and Karolchyk et al. disclose a composition of claim 1 as discussed. Napoli and Karolchyk et al. do not further disclose chondroitin sulfate. However, Ueno discloses an ocular formulation (abstract, agent for treating dry eye) that includes a tacrolimus (para [0066], the compound of the formula is tacrolimus) and chondroitin sulfate (para [0089], According to the present invention, a macrolide compound, which is an active ingredient, can be administered alone or in combination with other pharmacologically active components, like a mucopolysaccharide chondroitin sulfate). It would have been obvious to a person having ordinary skill in the art to know that the formulation disclosed by Napoli and Karolchyk et al. can also include a chondroitin sulfate disclosed by Ueno, as it is useful in the preparation of eye drops (Ueno, para [0089]) and treating dry eye. When desired, additives generally used for eye drop, such as chondroitin sulfate may be added), through routine experimentation.

Response to Arguments
Applicant's arguments with respect to claims 1-5, 7-16, 19, 21, 28-31 have been considered but are not found convincing.
The Applicant argues that Claim 1 from which claims 7-9 and 12 depend, is amended to require mycophenolic acid. Since Napoli does not teach the use of mycophenolic acid, the claims are not prima facie obvious over Napoli.
However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Napoli and Karolchyk et al. to prepare Napoli’s composition that comprises cyclosporine, a lubricating agent such as sorbitol, the glycosaminoglycan, hyaluronic acid and a carrier comprising de-ionized water (purified water) as taught by Napoli and to include the immunosuppressant, mycophenolic acid or a pharmaceutically acceptable salt thereof in the composition since it has the same utility of treating dry-eye syndrome as taught by Karolchyk et al. and also based on factors such as the severity of the dry-eye syndrome or disease, in order to use the composition as a topical ophthalmic formulation to treat said dry eye syndrome in a subject or patient by topically administering it in the eyes of said subject or patient, and also such as to solubilize the cyclosporine while improving the bioavailability of the formulation in the conjunctiva, cornea, and lachrymal gland and eye tolerance of the formulation when this formulation is administered topically in the eyes.  Also, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Napoli, Karolchyk et al. and Peyman et al. to prepare Napoli’s composition that comprises cyclosporine, a lubricating agent such as sorbitol, the glycosaminoglycan, hyaluronic acid and a carrier comprising de-ionized water (purified water) as taught by Napoli and to include the immunosuppressant, mycophenolic acid or a pharmaceutically acceptable salt thereof in the composition of concentration (w/w%) taught by Peyman et al. since it has the same utility of treating dry-eye syndrome as taught by Karolchyk et al. and Peyman et al., and also based on factors such as the severity of the dry-eye syndrome or disease, in order to use the composition as a topical ophthalmic formulation to treat said dry eye syndrome in a subject or patient by topically administering it in the eyes of said subject or patient, and also such as to solubilize the cyclosporine while improving the bioavailability of the formulation in the conjunctiva, cornea, and lachrymal gland and eye tolerance of the formulation when this formulation is administered topically in the eyes.
The Applicant argues that independent claim 16 is amended to provide that the composition is for topical administration to the eye and includes both mycophenolic acid and betamethasone sodium phosphate. Peyman does not disclose this combination. Peyman is directed towards ocular solutions containing macrolide antibiotics to provide anti-inflammatory and other beneficial effects. Para. [0001]. In embodiments where the patient is undergoing cataract surgery, a solation containing 20 µg/ml, to about 20 µg/ml of the macrolide antibiotic and mycophenolic acid may be added before insertion of the replacement lens. Para. [0007]. Thus, while Peyman discloses use of mycophenolic acid in a solution prior to replacement of the lens, Peyman does not disclose use of mycophenolic acid and betamethasone sodium phosphate in a topical solution as set forth in the claims.
However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Napoli, Karolchyk et al. and Bingaman et al. to prepare Napoli’s composition that comprises cyclosporine, a lubricating agent such as sorbitol, the glycosaminoglycan, hyaluronic acid and a carrier comprising de-ionized water (purified water) as taught by Napoli and to include the immunosuppressant, mycophenolic acid or a pharmaceutically acceptable salt thereof in the composition since it has the same utility of treating dry-eye syndrome as taught by Karolchyk et al., and to also include the corticosteroid, betamethasone which is in a salt form of  such as betamethasone sodium phosphate as taught by Bingaman et al., and also based on factors such as the severity of the dry-eye syndrome or disease, in order to use the composition as a topical ophthalmic formulation to treat said dry eye syndrome in a subject or patient by topically administering it in the eyes of said subject or patient, and also such as to solubilize the cyclosporine while improving the bioavailability of the formulation in the conjunctiva, cornea, and lachrymal gland and eye tolerance of the formulation when this formulation is administered topically in the eyes.
In addition, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Napoli, Karolchyk et al. and Iwaki et al. to prepare Napoli’s composition that comprises cyclosporine, a lubricating agent such as sorbitol, the glycosaminoglycan, hyaluronic acid and a carrier comprising de-ionized water (purified water) as taught by Napoli and to include the immunosuppressant, mycophenolic acid or a pharmaceutically acceptable salt thereof in the composition since it has the same utility of treating dry-eye syndrome as taught by Karolchyk et al., and to also include the corticosteroid, betamethasone sodium phosphate at a concentration or percent taught or suggested by Bingaman et al. such as 0.1 % w/w, and also based on factors such as the severity of the dry-eye syndrome or disease, in order to use the composition as a topical ophthalmic formulation to treat said dry eye syndrome in a subject or patient by topically administering it in the eyes of said subject or patient, and also such as to solubilize the cyclosporine while improving the bioavailability of the formulation in the conjunctiva, cornea, and lachrymal gland and eye tolerance of the formulation when this formulation is administered topically in the eyes.
The Applicant argues that in furtherance of the above, Applicant has found that the combination of mycophenolic acid in combination with betamethasone sodium phosphate provides an unexpected improvement when compared to other corticosteroid treatments. As an example, when using mycophenolic acid in combination with betamethasone sodium phosphate, treatment was surprisingly effective when providing a very low dose of betamethasone sodium phosphate. Further, this treatment can be extended over long periods of tune without suffering from the increased ocular pressure identified by Peyman. Thus, while Peyman discourages use of corticosteroids due to adverse effects, Applicant has achieved unexpected results when using betamethasone sodium phosphate in combination with mycophenolic acid.
However, the above rejection was made by applying Napoli, Karolchyk et al. and Bingaman et al. references. And consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Napoli, Karolchyk et al. and Bingaman et al. to prepare Napoli’s composition that comprises cyclosporine, a lubricating agent such as sorbitol, the glycosaminoglycan, hyaluronic acid and a carrier comprising de-ionized water (purified water) as taught by Napoli and to include the immunosuppressant, mycophenolic acid or a pharmaceutically acceptable salt thereof in the composition since it has the same utility of treating dry-eye syndrome as taught by Karolchyk et al., and to also include the corticosteroid, betamethasone which is in a salt form of  such as betamethasone sodium phosphate as taught by Bingaman et al., and also based on factors such as the severity of the dry-eye syndrome or disease, in order to use the composition as a topical ophthalmic formulation to treat said dry eye syndrome in a subject or patient by topically administering it in the eyes of said subject or patient, and also such as to solubilize the cyclosporine while improving the bioavailability of the formulation in the conjunctiva, cornea, and lachrymal gland and eye tolerance of the formulation when this formulation is administered topically in the eyes.
Also, the rejection was made by applying Napoli, Karolchyk et al. and Iwaki et al. references. And concequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Napoli, Karolchyk et al. and Iwaki et al. to prepare Napoli’s composition that comprises cyclosporine, a lubricating agent such as sorbitol, the glycosaminoglycan, hyaluronic acid and a carrier comprising de-ionized water (purified water) as taught by Napoli and to include the immunosuppressant, mycophenolic acid or a pharmaceutically acceptable salt thereof in the composition since it has the same utility of treating dry-eye syndrome as taught by Karolchyk et al., and to also include the corticosteroid, betamethasone sodium phosphate at a concentration or percent taught or suggested by Bingaman et al. such as 0.1 % w/w, and also based on factors such as the severity of the dry-eye syndrome or disease, in order to use the composition as a topical ophthalmic formulation to treat said dry eye syndrome in a subject or patient by topically administering it in the eyes of said subject or patient, and also such as to solubilize the cyclosporine while improving the bioavailability of the formulation in the conjunctiva, cornea, and lachrymal gland and eye tolerance of the formulation when this formulation is administered topically in the eyes. 
In addition, it should be noted that If applicant intends to rely on unexpected or unforeseen results, attention is invited to M.P.E.P. § 716.  Absent clear, convincing, side-by-side data demonstrating unobviousness vis-á-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious.
The Applicant argues that as to claim 1, from which all remaining claims depend, it would not have been obvious to add Peyman’s mycophenolic acid to the formulation of Napoli. Napoli is directed to a formulation to improve the bioavailability of cyclosporin A. Paras. [0001], [0017]. That is, in Napoli the object is to improve the absorption of cyclosporin A in the lachrymal gland. Para. [0007]. However, there is no suggestion in Peyman that mycophenolic acid improves the absorption of any compound in the lachrymal gland. Thus, Peyman would not apply.
However, based on Applicant’s amendments, the above rejection was made by applying Napoli and Karolchyk et al. reference. And consequently, as set forth in the above rejection One having ordinary skill in the art would have been motivated in view of Napoli and Karolchyk et al. to prepare Napoli’s composition that comprises cyclosporine, a lubricating agent such as sorbitol, the glycosaminoglycan, hyaluronic acid and a carrier comprising de-ionized water (purified water) as taught by Napoli and to include the immunosuppressant, mycophenolic acid or a pharmaceutically acceptable salt thereof in the composition since it has the same utility of treating dry-eye syndrome as taught by Karolchyk et al. and also based on factors such as the severity of the dry-eye syndrome or disease, in order to use the composition as a topical ophthalmic formulation to treat said dry eye syndrome in a subject or patient by topically administering it in the eyes of said subject or patient, and also such as to solubilize the cyclosporine while improving the bioavailability of the formulation in the conjunctiva, cornea, and lachrymal gland and eye tolerance of the formulation when this formulation is administered topically in the eyes.

Applicant's arguments with respect to claims 1-5, 7-16, 19, 21, 28-31 have been considered but are moot with respect to the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623